MEMORANDUM**
Herjinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s denial of his applications for asylum, withholding of deportation, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1). We review for substantial evidence credibility findings, see He v. Ashcroft, 328 F.3d 593, 595 (9th Cir.2003), and we deny the petition for review.
The BIA based its adverse credibility finding on numerous and substantial inconsistencies in Singh’s testimony concerning the dates that he was allegedly tortured, which went to the heart of his asylum claim. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, substantial evidence supports the BIA’s denial of Singh’s application. See id. at 1045.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.